Citation Nr: 0914901	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  04-22 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hearing loss in the 
right ear, to include as a residual trauma.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 
1965, with periods of active duty for training and inactive 
duty for training in the reserve forces.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a right ear injury 
with hearing loss.  

In January 2004, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the 
transcript is of record.  

The Board notes that a hearing was held before a Veterans Law 
Judge in April 2005.  The Veterans Law Judge who conducted 
the hearing subsequently left the Board.  In April 2008, the 
Veteran was notified that the Veterans Law Judge was no 
longer employed by the Board and was offered the opportunity 
to have another hearing before a member of the Board.  The 
Veteran informed the Board that he did not wish to have 
another Board hearing; therefore, no additional action is 
needed.  

After certification of the appeal, the Veteran submitted 
additional evidence to the Board consisting of statements in 
support of his claim, VA outpatient treatment records, lay 
statements, duplicate copies of the November 2007 VA 
examination reports, and service treatment records.  In the 
May 2008 Appellant's Post-Remand Brief, the representative 
waived initial RO consideration of the new evidence 
submitted.  38 C.F.R. § 20.1304 (c) (2008).  

In January 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case was returned 
to the Board for further appellate review.  

In July 2008, the Board service connection for hearing loss 
in the right ear, to include as a residual to trauma, was 
denied.  The Veteran appealed the Board's July 2008 decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  By Order dated January 2009, the Court granted a 
Joint Motion for Remand, vacated the July 2008 Board 
decision, and remanded the case for compliance with the terms 
of the joint motion.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Competent evidence of hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the Veteran's discharge from service, or of a nexus 
between the post service right ear hearing loss disability 
and service, is not of record.  


CONCLUSION OF LAW

Right ear hearing loss, to include as residual to trauma, was 
not incurred in service nor may right ear sensorineural 
hearing loss be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

The Veteran states that in 1965, he was struck in the face by 
his drill instructor while participating in Marine Recruit 
Training.  During the January 2004 DRO hearing, the Veteran 
testified that his helmet spun off and he became disoriented.  
He mentioned the incident to his bunkmate, but did not report 
it to his commanding officers or receive treatment at sick 
call.  The Veteran contends that his current right ear 
hearing loss is attributable to his active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:  

For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.  

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records reflect no complaints, treatment, 
or diagnosis of right ear hearing loss.  In fact, the 
Veteran's hearing was 15/15 in both ears for whispered voice 
and spoken voice as reflected in December 1965, June 1968, 
and January 1970 in-service examination reports.  
Additionally, the Veteran denied having or having had hearing 
loss on his March 1967 and June 1968 reports of medical 
history.  

The Board notes that there is no official record contained 
within the Veteran's claims file of the Veteran being struck 
in the head by his drill instructor.  However, there is lay 
testimony from the Veteran's bunkmate which corroborates the 
claimed assault.  Specifically, in an April 2003 statement, 
the Veteran's bunkmate states that he witnessed the senior 
drill instructor strike the Veteran on the right side of his 
face.  The blow caused his "[c]hrome [d]ome" to spin off 
his head, which resulted in him becoming disoriented.  The 
bunkmate further added that after the incident, the Veteran 
complained of earaches, but at no time did he seek treatment 
from medical personnel.  

The Board does not dispute that the Veteran was struck by his 
drill instructor and will concede that this event took place 
as alleged.  It must be noted, however, that the Veteran is 
certainly capable of reporting a noticeable decrease in his 
ability to hear things following this incident but, he is not 
able to medically state that he experienced a clinically 
diagnosed hearing loss, or that such a diagnosis was 
resultant from trauma.  

After discharge from service, post service treatment records 
beginning in June 2001 note the Veteran's right ear hearing 
loss.  Specifically, June 2001 VA audiological testing 
revealed moderate to profound mixed hearing loss in the right 
ear and normal to moderate sloping sensorineural hearing loss 
in the left ear.  Thereafter, in March 2004, a VA 
otolaryngologist stated that it is "very reasonable that the 
[Veteran] did have a significant service event that is causal 
in some of his symptoms."  This same VA otolaryngologist 
also reported a scarred tympanic membrane on the right side 
in a March 2005 VA outpatient treatment note.  It was also 
noted that the Veteran reported to the physician a history of 
blunt trauma to the right side of his head leading to 
significant hearing loss while he was in boot camp.  

In November 2007, the Veteran was afforded a VA examination 
for his right ear hearing loss by an audiologist and 
otolaryngologist.  The Veteran reported the in-service 
incident, and also informed the examiners that he worked as a 
truck driver and police officer after being discharged from 
service.  Upon review of the claims file, the VA 
otolaryngologist noted the absence of a discharge audiogram 
except for a whisper test, as well as no complaints of right 
ear hearing problems until many years after discharge from 
service.  After diagnostic and clinical testing, both VA 
examiners diagnosed the Veteran with sensorineural hearing 
loss and vertigo.  The audiologist and otolaryngologist 
concluded that they could not determine a connection to the 
service trauma without resorting to speculation.  The 
otolaryngologist explained that while the Veteran states that 
he has noticed hearing loss since the in-service incident, 
there is no documentation to that effect, no complaints at 
that time, or any detailed audiograms during his military 
service.  After a magnetic resonance image (MRI) of the brain 
performed in December 2007, which showed a normal brain scan, 
temporal bones, and internal auditory canals, the VA 
otolaryngologist confirmed in his December 2007 VA addendum 
that the Veteran's complaints cannot be connected to his 
service "without resorting to mere speculation."  

The Board finds that the VA examiners' November 2007 and 
December 2007 medical opinions do not support the Veteran's 
claim.  The VA examiners stated that they could not connect 
the Veteran's right ear hearing loss to his military service 
without resorting to mere speculation.  The Court has held on 
numerous occasions that speculation is not legally sufficient 
to establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  An award of service connection must be 
based on reliable competent medical evidence and conjectural 
or speculative opinions as to some remote possibility of such 
relationship are insufficient.  See 38 C.F.R. § 3.102 (2008); 
see also Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
Veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to be sufficient medical nexus 
evidence); Davis v. West, 13 Vet. App. 178, 185 (1999) (any 
medical nexus between in-service radiation exposure and fatal 
lung cancer years later was speculative at best, even where 
one physician opined that it was probable that lung cancer 
was related to service radiation exposure); see also Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the Veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  

Although a VA physician concluded in March 2004 that it is 
reasonable that the Veteran had an in-service event that 
caused his current right ear symptoms, this conclusion was 
apparently based on the Veteran's historical account.  There 
is, however, no indication that the physician based his 
opinion on anything other than a subjective history provided 
by the Veteran.  The Board may disregard medical opinions 
based only on subjective history if the conclusions reached 
in such opinions are unfounded by the evidence of record.  
See Boggs v. West, 11 Vet. App. 334 (1998).  Medical history 
provided by a Veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Board is cognizant of recent decisions of the Court in 
this area, such as Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); wherein the Court held that VA cannot reject a 
medical opinion simply because it is based on a history 
supplied by the Veteran and that the critical question is 
whether that history was accurate.  See also, e. g., Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
Veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the Veteran).  
However, the March 2004 statement does not state whether the 
Veteran's service treatment records were reviewed by the 
physician, and the opinion does not provide any rationale as 
to the long evidentiary gap between the Veteran's period of 
service and the initial findings of right ear hearing loss in 
June 2001.  The lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
periods of active duty and the first complaints or symptoms 
of right ear hearing loss is itself evidence which tends to 
show that the Veteran's right ear hearing loss did not have 
its onset in service or was causally related to service.  
Further, the lack of such evidence casts doubt upon the 
credibility of the history provided.  Under these 
circumstances, the March 2004 VA medical statement carries 
little, if any, probative weight.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (medical opinion premised on 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (Board is not bound to accept 
doctor's opinion based exclusively on claimant's 
recitations).  

Thus, the Board finds that there are no medical opinions of 
record suggesting that the Veteran's hearing loss in the 
right ear, to include as a residual to trauma, is related to 
his military service, and the Veteran has not alluded to the 
existence of such medical opinion.  

The Board points out that the Court stated in its January 
2009 Joint Motion for Remand that the Board failed to discuss 
whether the November 2007 VA audiological examinations were 
adequate for rating purposes, since the VA examiners did not 
provide opinions regarding the etiology of the Veteran's 
hearing loss.  The November 2007 VA medical opinions are 
adequate for rating purposes.  The examination reports are 
accurate, as it was noted that both VA examiners reviewed the 
Veteran's claims file, medical history, and examination and 
laboratory findings.  It was also specifically noted by the 
examining otolaryngologist, that there were no audiograms 
conducted during the Veteran's military service and no 
documented complaints to medical personnel during the 
Veteran's service.  After thorough review and consideration, 
the examiners confirmed that the Veteran's complaints could 
not be connected to his service without resorting to mere 
speculation.  This statement is categorically consistent with 
the other independent evidence of record, i.e., the service 
treatment records which are negative and the post service 
prolonged period without complaint of or treatment for 
hearing loss.  

The Board has considered whether a new VA examination is 
warranted in light of the claimed deficiencies raised by the 
Court in the Joint Motion for Remand.  However, based upon 
the record, it is not apparent that any lasting hearing loss 
disability arose from the Veteran's in-service incident.  As 
previously stated, the Veteran was not treated for right ear 
hearing loss until June 2001, more than 30 years after 
separation from service.  This gap of so many years in the 
record militates against a finding that the Veteran's 
incident of receiving a blow to the face from his drill 
instructor in service caused his current hearing loss in the 
right ear, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  There is no 
corroborating evidence of continuity of symptomatology from 
the time the Veteran separated from service until 
approximately June 2001.  See 38 C.F.R. § 3.303(b); see also 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (to the effect that service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  Since no 
medical treatment was sought, and since service separation 
examination reports are negative for any abnormal ear 
pathology, the Board must conclude that the lengthy passage 
of time before a diagnosis of hearing loss outweighs the 
contention that hearing loss has been present since military 
service.  As noted above, two VA examiners were unable to 
connect the current right ear hearing loss to the claimed in-
service incident.  Thus, there is no competent and credible 
medical evidence linking the Veteran's right ear hearing loss 
to his in-service incident with the drill instructor.  As 
such, service connection for hearing loss in the right ear, 
to include as a residual to trauma must be denied.  

The Board is aware of the Veteran's contentions that his 
hearing loss in the right ear, to include as a residual to 
trauma, is somehow etiologically related to service.  The 
Board has also considered the statements attesting to the 
Veteran's hearing loss submitted by his cousin and a fellow 
police officer, who worked with the Veteran in 1967; however, 
competent credible medical evidence is required in order to 
grant service connection for the claim.  Neither the Veteran, 
his cousin, or the police officer is competent to 
etiologically relate his disorder to service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 92 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

The Veteran's claim for service connection for hearing loss 
in the right ear, to include as a residual to trauma, cannot 
be granted because there is no evidence of hearing loss at 
the time he separated from service, no evidence of 
manifestations of sensorineural hearing loss to a compensable 
degree within one year following his discharge from service, 
no evidence of continuity of symptomatology of hearing loss 
from the time he separated from service until the first 
objective showing of hearing loss, and no competent evidence 
of a nexus between right ear hearing loss and his active 
military service.  

Accordingly for the reasons stated above, the preponderance 
of the evidence is against the claim of service connection 
for hearing loss in the right ear, to include as a residual 
to trauma, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2003 letter.  In the June 2003 letter, 
VA informed the Veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records or medical opinions.  See also the November 
2006 and February 2007 VCAA letters.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

In accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a February 2007 letter to the Veteran included 
the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  
Although this notice was not issued before the rating 
decision on appeal, the Veteran has not been prejudiced, as 
the Veteran's pending claim is denied.  A supplemental 
statement of the case (SSOC) was also issued to him in 
January 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA outpatient treatment records from 
October 2000 to April 2006, and Social Security 
Administration (SSA) medical records.  The Veteran was also 
afforded a VA examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for hearing loss in the 
right ear, to include as a residual trauma, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


